                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Tequan L. Brown,                                  )             C/A No. 0:18-3347-TMC-PJG
                               Plaintiff,         )
v.                                                )
                                                  )
Jim May, Sued Individually and Official           )                         ORDER
Capacities; Jeffery Long, Sued Individually and )
Official Capacities; Alan Wilson, Sued            )
Individually and Official Capacities; Jeffery     )
Scott, Sued Individually and Official Capacities; )
Bryan P. Stirling, Sued Individually and Official )
Capacities; Timothy R. Rainey, Sued               )
Individually and Official Capacities,             )
                               Defendants.        )
                                                  )
____________________________________              )

         This is a civil action filed by state prisoner. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate Judge.
On January 7, 2019, the court issued an order authorizing issuance and service of process on Defendant
Stirling. (ECF No. 8.) In that order, under the heading “Construction of the Pleading,” the court,
following initial screening pursuant to applicable law, listed the claims it construed as raised by the
Plaintiff in the Complaint.

          Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below and
filing it with the court within seven (7) days from the date of this order. If any party disagrees with the
court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with the court
within seven (7) days from the date of this order.

        IT IS SO ORDERED.
                                                         s/Paige J. Gossett
January 25, 2019                                         Paige J. Gossett
Columbia, South Carolina                                 UNITED STATES MAGISTRATE JUDGE

                                       Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                               __________________________
                                                                      Signature of party or legal representative
                                                                        __________________________
                                                                                                           Date



                                              Page 1 of 1
